Citation Nr: 0005829	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right hip.  

2. Entitlement to service connection for arthritis of the 
left hip.  

3. Entitlement to service connection for arthritis of the 
left knee.  

4. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified service from October 1960 to April 
1963 and from June 1963 to July 1975.  The veteran retired 
pursuant to a Physical Examination Board. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In the same rating decision, the RO assigned a 10 percent 
disability evaluation for the service-connected hypertension 
effective March 28, 1997.  The RO also amended the October 
1975 rating decision pursuant to 38 C.F.R. § 3.105(a) to 
grant service connection for a fracture of the right fifth 
finger and assigned a non compensable evaluation effective 
August 1, 1975.  The record does not contain a notice of 
disagreement as to the ratings or the effective dates 
assigned, and thus, such matters are not in appellate status 
at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The November 1997 rating decision, granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) for the anatomical loss of one eye from August 1, 
1975, and denied an increased evaluation for enucleation of 
the left eye currently evaluated as 40 percent disabling, 
facial scars currently evaluated as 30 percent disabling, and 
a compensable evaluation for fracture of the left tibia.  The 
veteran has not filed a notice of disagreement as to these 
determinations.  In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (Absent a Notice of Disagreement, a Statement 
of the Case, and a Substantive Appeal, the Board has no 
authority to proceed to a decision).  

The veteran raised the issue of entitlement to service 
connection for a bilateral hand condition in a June 1998 
statement.  Where review of all documents and any oral 
testimony reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue of the claimant's entitlement to such a benefit or, if 
appropriate, to return the issue to the RO for development 
and adjudication of the issue.  See Suttmann v. Brown, 5 Vet. 
App. 127, 132 (1993).  The issue of entitlement to a 
bilateral hand condition has not been developed for appellate 
review and is referred to the RO for appropriate action.  

In August 1998, the veteran withdrew his request for a travel 
Board hearing and requested that his appeal be sent to the 
Board as soon as possible.  

The veteran withdrew his claim of entitlement for individual 
unemployability in September 1999.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. By an October 1975 rating decision, service connection was 
granted for a [left] fibula fracture.  

3. The claim of entitlement to service connection for 
arthritis of the left hip is not supported by cognizable 
evidence showing that the current disability is due to the 
service-connected left fibula fracture or other incident 
of his military service.  

4. The claim of entitlement to service connection for 
arthritis of the right hip is not supported by cognizable 
evidence showing that the current disability is due to the 
service-connected left fibula fracture or other incident 
of his military service.  

5. The claim of entitlement to service connection for 
arthritis of the left knee is not supported by cognizable 
evidence showing that the current disability is due to the 
service-connected left fibula fracture or other incident 
of his military service.  

6. The internal hemorrhoids are manifest by fecal leakage and 
soiling, bleeding, and a history of prolapse and 
thrombosis.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
arthritis of the left hip is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

2. The claim of entitlement to service connection for 
arthritis of the right hip is not well-grounded.  38 
U.S.C.A. § 5107(a). 

3. The claim of entitlement to service connection for 
arthritis of the left knee is not well-grounded.  38 
U.S.C.A. § 5107(a). 

4. The schedular criteria for a 10 percent disability rating 
for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
(DC) 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO amended 
the October 1975 rating decision which service-connected a 
right fibula fracture instead of a left fibula fracture.  See 
38 C.F.R. § 3.105(a). 



Service connection

The veteran asserts that he suffers from degenerative joint 
disease in his left hip and knee which has moved to his right 
hip and that these conditions are related to his service-
connected left fibula fracture and his trade as a welder, 
plumber, sheet metal man in service.  The veteran asserts 
that he went to sick call many times because of the pain in 
his legs and joints.  He visited sick bay just before he was 
discharged because he was hurting in his joints and his hip 
collapsed.  He argues that he cannot stand or sit for a 
period of time without pain.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (1999).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by the service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  However, a claim for secondary 
service connection, like all claims, must be well-grounded.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  Thus, as a 
preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his claim must 
fail, and VA is not obligated to assist him in its 
development.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992). 

A service connection claim is "well-grounded" if there is: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 3) 
medical evidence of a causal nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

Service medical records from the first period of military 
service, July 1960 to April 1963, reflect that the veteran's 
lower extremities were evaluated as normal.  These records 
are silent as to complaints, treatment, or diagnosis of a 
disability related to the hips or the left knee.  

Service medical records from the second period of service, 
June 1963 to July 1975, reflect that the lower extremities 
were evaluated as normal on enlistment.  In July 1971, the 
veteran sustained a simple fracture, non-displaced of the 
left distal fibula when he fell into a deck well.  A 
subsequent entry reflects that a short leg non-weight bearing 
cast and crutches were prescribed.  In August 1971, a short 
leg walker was applied.  An August 1971 entry reflects that a 
determination could not be made as to whether or not there 
was injury at the terminal-most aspect of the tibia or 
fibula.  Entries dated in September 1971 reflect a healing 
fracture, lateral ankle pain increased with walking, tender 
distal fibula and lateral ankle ligaments, and increased pain 
with extreme plantar flexion.  The January 1975 and April 
1975 medical Board examinations are silent as regards 
bilateral hip and left knee complaints.  The May 1975 
Physical Examination Board reflects among other things status 
post hemorrhoidectomy and status post [right] fibula 
fracture.  A July 1975 service department record reflects 
that the right hip collapses.  When walking, the veteran 
feels that his right hip joint is loose; he has not fallen 
and has no other symptoms.  The x-ray study of the right hip 
was within normal limits.  

Treatment records from CBC Medical Center, the Naval Facility 
at Port Hueneme, for the period from 1990 to April 1995 
reflect multiple evaluations for hip and knee pain.  An 
October 1990 entry reflects check arthritis, has creaky knee 
joint for several months.  On examination, the knees 
manifested full range of motion with creaking joints.  The 
assessment was degenerative joint disease of the knees.  A 
June 1994 entry reflects left hip joint and leg pain for 
months and old left leg injury 20 years ago.  The clinical 
findings include decreased range of motion due to pain.  The 
assessment was left hip pain.  An April 1995 entry reflects a 
feeling of giving out in the left leg.  There was left hip 
pain that was not getting better and present in the last 
year.  The hip gives way.  On examination, the left hip had 
full range of motion.  The assessment was left hip pain.  An 
April 1995 x-ray of the pelvis reflects degenerative joint 
disease, moderate to moderately advanced.  

An April 1995 private medical record from Dr. K. Koch 
reflects history of hip pain, especially on the left side.  
X-rays taken at the Base show some arthritic process in both 
hips.  The physician did not offer a nexus opinion.  

Other treatment records from CBC Medical Center dated in 
August 1996 reflects left hip pain => degenerative joint 
disease.  A January 1997 record reflects that the veteran has 
degenerative joint disease in the hips and knees.  On 
examination, there was tenderness of the left hip and left 
knee.  The assessment was degenerative joint disease of the 
left hip.  Medication was prescribed.  Entries dated in March 
1997 reflect that the veteran had been on his feet as a 
manager in the past and was unemployed.  The relevant 
assessments included osteoarthritis of the left hip and 
degenerative joint disease of the left hip.

A March 1997 orthopedic evaluation performed by Dr. Fussell, 
orthopedic surgeon, reflects complaints of left hip and left 
knee pain.  The veteran reported that the pain in his left 
hip dates back to his active duty.  He started having pain in 
his left knee about six months ago.  He medicates with 
Naprosyn.  The examination reflects that the leg lengths and 
measurements were symmetrical.  X-rays of the pelvis reflect 
bilateral degenerative hip disease with osteoarthritic 
formation in the acetabulum.  The x-ray of the left knee 
reflects early degenerative changes.  The diagnostic 
impressions include end-stage osteoarthritis of the left hip 
and early degenerative changes of the left knee.  The report 
is silent as to a nexus opinion.  

Private treatment records from St. John's Regional Medical 
Center reflect that in July 1997, Dr. Fussell performed a 
left total hip arthroplasty on the veteran.  The preoperative 
history and physical reflects that the veteran had pain in 
his hip dating back to when he was on active duty in 1975.  
His hip pain persisted.  The veteran was referred to our 
office for further evaluation and treatment in March 1997.  

The veteran asserted in June 1998 that he did not go to the 
hospital on a regular basis because he tried to handle the 
[leg problems].  He thought the [leg problems] would go away.  
He now has a short leg and more pain.  

After a complete review of the claims file, the record 
reflects one instance in-service of the right hip collapsing 
without reference to the left hip or left knee.  The right 
hip was evaluated as normal by x-ray.  The retirement 
examination dated in April 1975 together with the medical 
Board examinations make no reference to arthritis for the 
hips or the left knee in-service or additional disability 
attributed to the status post left fibula fracture in 1971.  

The first medical evidence post service is dated in 1990 and 
reflects check arthritis and creaky knee joints for several 
months.  The assessment was degenerative joint disease of the 
knees without a nexus to service.  Thereafter, a record dated 
in June 1994 reflects an evaluation for left hip joint and 
leg pain and mentions the left leg injury from 20 years 
earlier.  Neither the left hip pain nor left leg pain was 
attributed to the left fibula fracture in-service or any 
other incident in-service.  While the April 1995 entry 
reflects that the left leg gives out and left hip pain, the 
record does not establish a nexus between the left leg pain 
or the giving out of the left hip to the status post left 
fibula fracture or any incident in military service.  

Thereafter, treatment records reflect degenerative joint 
disease and note the injury in-service, but do not establish 
that the bilateral degenerative hip disease and early 
degenerative changes in the knee are related to the status 
post left fibula fracture or the veteran's military service.  
While these records reveal that the veteran injured his left 
leg in-service, the medical records in evidence, to include 
the March 1997 orthopedic examination which reflects that the 
right hip discomfort may be associated with the left hip, 
fail to establish a nexus to service or the left fibula 
fracture in-service.  

The Board acknowledges the veteran's contentions as to the 
incurrence of the arthritis of the hips and the left knee.  
However, there is no evidence of record supporting that the 
arthritis of the hips or the left knee are the result of the 
left fibula fracture in-service or any other incident of 
military service.  The veteran has not asserted that 
treatment records exist for the period immediately following 
service to establish continuity of symptomatology or other 
treatment records prior to 1990 that may support his claim 
that the arthritis of the hips and the left knee are related 
to his military service.  He has asserted that he did not go 
to the hospital on a regular basis because he tried to handle 
the [leg problems] and thought the [leg problems] would go 
away.  The only evidence of record that links the veteran's 
current arthritis of the hips and left knee to service are 
the veteran's own statements.  The veteran as a lay witness 
is not competent to provide a medical opinion relating his 
present disabilities to service, however, he is competent to 
relate his symptoms.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Because the veteran cannot meet his initial burden 
by relying on his own opinion as to medical matters and he 
has submitted no competent clinical evidence that tends to 
establish the required nexus between the current clinical 
findings and his period of service or the left fibula 
fracture in service, the claims for service connection for 
arthritis of the left hip, the right hip, and the left knee 
are not well-grounded and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for arthritis of the hips 
and the left knee.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In 
accordance with the Court's holding in Morton v. West, 12 
Vet. App. 477 (1999), VA cannot assist a claimant in 
developing a claim that is not well-grounded.  See also, 38 
U.S.C.A. § 5107(a).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  


Increased Rating

The veteran asserts that his service-connected hemorrhoids 
have increased in severity.  Most recently, he was unable to 
walk for 3 weeks.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected hemorrhoids.  Accordingly, the 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence on file is 
inadequate for rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In the present case, the veteran's hemorrhoids are rated 
under DC 7336 for external or internal hemorrhoids.  See 38 
C.F.R. § 4.114 (1999).  A 20 percent disability rating is 
warranted for external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  A 10 percent disability rating is warranted for 
external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The current non-compensable 
rating is warranted for mild or moderate external or internal 
hemorrhoids.  

Treatment records from CBC Medical Center contain an undated 
summary of medical care that reflects hemorrhoidectomy in 
1995.  An August 1996 entry reflects complaints of 
hemorrhoidal flare up several days ago.  The veteran 
complained of severe anal/ rectal pain with prolapsed 
hemorrhoids.  He had surgery about one year ago.  Since the 
flare up, he has had very painful and prolapsed hemorrhoids 
with a hemorrhagic appearance.  On examination, there was 
thrombosed/ prolapsed hemorrhoid already draining red.  The 
assessment was acute thrombosed hemorrhoids, prolapsed.  An 
entry dated in March 1997 reflects areas of scarring and 
hemorrhoid tags, unchanged.  The assessment included internal 
rectal hemorrhoids and rule out rectal cancer.  A March 1997 
consultation referral reflects that the veteran has had 
hemorrhoids on and off since 1975-76 and that he underwent a 
hemorrhoidectomy on two occasions, in 1975 and 1995.  The 
veteran has persistent on and off pain and discomfort.  The 
veteran has not had a colonoscopy in more than 3 years.  The 
provisional diagnosis was hemorrhoids and rule out colorectal 
ileo[   ]. 

The April 1997 rectum and anus examination reflects 
subjective complaints of prolapsed hemorrhoids with 
occasional pain as well as fecal soiling - 1-2 times a day.  
The veteran is currently using sitz baths and Anusol 
suppositories, as well as a high fiber diet.  He has hard 
stools.  There is bleeding and soiling.  The objective 
findings include rectal skin tags, but no prolapsed 
hemorrhoids, and non-tender.  The stool was negative for 
blood.  The diagnosis was internal hemorrhoids on appropriate 
medical therapy.  The examiner reported that the subjective 
complaints outweigh the objective findings.  

By an April 1997 letter, the RO requested the medical records 
of Dr. P. Sanchez.  As of this date, the claims file is 
silent as to a response from the physician or the United 
States Postal Service returning the letter as undeliverable.  

Considering the above rating criteria and the clinical 
findings, the Board concludes that the hemorrhoids with fecal 
soiling and bleeding 1-2 times a day and the history of 
thrombosis and prolapse of the hemorrhoids warrant a 10 
percent disability rating.  In making this determination, the 
Board relied on the VA examiner's medical opinion that the 
veteran's subjective complaints outweighed the objective 
findings.  In this regard, the Board observes that the 
clinical findings are not representative of hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures to warrant a 20 percent disability rating.  
Accordingly, the internal hemorrhoids are appropriately rated 
as 10 percent disabling.  

In the June 1998 statement of the case, the RO noted that 
consideration of 38 C.F.R. § 3.321 (1999) had been given, but 
the case was not considered so unusual as to warrant a higher 
rating on an extraschedular basis.  The Board notes that the 
veteran asserts that he could not work because of the pain 
from his legs (non-service connected) and because the strain 
it placed on his hemorrhoids.  In that regard, the veteran 
has not asserted that his hemorrhoids have markedly 
interfered with his employment status or that frequent 
periods of hospitalization are due to the service-connected 
hemorrhoids so as to render impractical the application of 
the regular schedular standards.  Therefore, the record does 
not present such an exceptional case where the current 10 
percent disability rating assigned for the veteran's 
hemorrhoids is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. at 363 (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  In the absence of factors establishing an 
exceptional or unusual disability picture, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for arthritis of the left 
hip is denied. 

Entitlement to service connection for arthritis of the right 
hip is denied. 

Entitlement to service connection for arthritis of the left 
knee is denied. 

A 10 percent schedular rating for hemorrhoids is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

